UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1806


PAMELA DENISE IDLETT,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:16-cv-00134-MSD-RJK)


Submitted: January 16, 2018                                       Decided: March 9, 2018


Before KING and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela Denise Idlett, Appellant Pro Se. George Maralan Kelley, III, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pamela Denise Idlett appeals the district court’s order accepting the

recommendation of the magistrate judge, granting the Acting Commissioner of the Social

Security Administration’s motion to remand for further administrative proceedings

pursuant to sentence four of 42 U.S.C. § 405(g) (2012), and denying Idlett’s motion for

summary judgment requesting an award of disability insurance benefits. * We review a

district court’s summary judgment decision de novo, Lee v. Town of Seaboard, 863 F.3d
323, 327 (4th Cir. 2017), and a district court’s choice of remedy in a social security

action for an abuse of discretion, Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013).

We have reviewed the record and perceive no reversible error. Accordingly, we affirm

the district court’s order and deny Idlett’s motion to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
         Although the district court remanded Idlett’s case for further proceedings, the
order is appealable because the district court denied Idlett’s request for an award of
benefits. Forney v. Apfel, 524 U.S. 266, 271 (1998).


                                            2